ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/18/20 wherein claims 1-25 and 28 were canceled and claim was 26 amended.
	Note(s):  Claims 26, 27, and 29-34 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compounds of Formula III  
    PNG
    media_image1.png
    277
    381
    media_image1.png
    Greyscale
 as set forth in independent claim 26.

ELECTION OF SPECIES
Claims 26, 27, and 29-34 are generic to the following disclosed patentably distinct species comprising distinct sequences and combinations thereof which may have an HCVR sequence selected from SEQ ID Nos: 2, 18, 34, 50, 66, 82, 98, 114, 130, 146, 162, 178, 194, 210, 226, 242, 258, 274, 290, 306, 322, 338, 354, 370, 386, 402, 418, 434, 450, 458, 466, 474, 482, 490, 498, 506, 514, 538, and 554 and three LCDR sequence combinations selected from 10, 26, 42, 58, 74, 90, 106, 122, 138, 154, 170, 186, 202, 218, 234, 250, 266, 282, 298, 314, 330, 346, 362, 378, 394, 410, 426, 442, 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because the invention encompasses distinct sequence combination, some of which lack a common core.  Thus, a separate search strategy and search of the art is necessary in order to evaluate patentability of the claimed invention.  In addition, it is noted that the sequences are not obvious variants of one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Attorney Cara Crowley-Weber on 1/19/22 a provisional election was made without traverse to prosecute the species of Formula III (see independent claim 26) wherein the HCVR sequence is 418 and the LCVR sequences are 426, claims 26, 27, and 29-34 read on the elected species.  Affirmation of this election must be made by applicant in replying to this Office action.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

APPLICANT’S ELECTION
During a telephone conversation with Attorney Cara Crowley-Weber on 1/19/22 a provisional election was made to prosecute the species of Formula III (see independent claim 26) wherein the HCVR sequence is 418 and the LCVR sequences are 426, claims 26, 27, and 29-34 read on the elected species.

WITHDRAWN CLAIMS
Claims 26, 27, and 29-34 (all listed claims are withdrawn-in-part) from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Note(s):  Some of the sequences lack a common core with SEQ ID No: 418 which was elected as the HCVR of the compound of Formula III in combination with SEQ ID No: 426 as the LCDR.  Sequences having a common core with SEQ ID No: 418 are as follows:  2, 18, 34, 50, 66, 82, 98, 130, 146, 162, 178, 194, 210, 226, 242, 258, 274, 290, 322, 338, 354, 370, 386, 402, 434, 458, 466, 474, 482, 490, 498, 506, 514, 538, and 554.  Thus, SEQ ID Nos:  114, 306, and 450 do not have a common core with SEQ ID No: 418.  Hence, those sequences were not searched.
IMPROPER MARKUSH REJECTION
Claims 26, 27, and 29-34 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of HCVR SEQ ID numbers is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  Some of the sequences lack a common core with SEQ ID No: 418 which was elected as the HCVR of the compound of Formula III in combination with SEQ ID No: 426 as the LCDR.  Sequences having a common core with SEQ ID No: 418 are as follows:  2, 18, 34, 50, 66, 82, 98, 130, 146, 162, 178, 194, 210, 226, 242, 258, 274, 290, 322, 338, 354, 370, 386, 402, 434, 458, 466, 474, 482, 490, 498, 506, 514, 538, and 554.  Thus, SEQ ID Nos:  114, 306, and 450 do not have a common core with SEQ ID No: 418.  Also, the sequence combinations appearing in claims 29 and 30 (see excerpts below) lack a common core as some of the sequences have distinct peptide sequences.
Claim 29

    PNG
    media_image2.png
    304
    774
    media_image2.png
    Greyscale

Claim 30

    PNG
    media_image3.png
    499
    796
    media_image3.png
    Greyscale


            In the instant case, if it is asserted that the claims share a common utility, namely they bind LAG3 and are used for imaging, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  As a result, it would be repugnant to scientific classification because the peptide bond alone in a peptide sequence is not responsible for the utility of the entire molecule.  In addition, the wide variety of amino acid residues connected through peptide bonding in the structure results in distinct peptide sequences with distinct characteristics.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46, 78, 79, and 89 of copending Application No. 16/913,154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass compounds comprising an antigen binding fragment and overlapping HCVR and LCVR sequences.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.   In addition, even those the copending application disclose that the antigen binds MUC16 and the instant invention discloses that it binds LAG3, according to MPEP 2112.01, if the compound/composition is physically the same, it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Thus, the skilled artisan would recognize that since the applications disclose overlapping antigen binding fragments having overlapping HCVR and LCVR sequences, then the antigens would be capable of binding both LAG3 and MUC16.  For the reasons set forth herein, the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26, 27, 29, 33, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 14, 15, and 29 of copending Application No. 16/915,894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass compounds comprising an antibody and overlapping HCVR and LCVR sequences.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26, 27, 29, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,736,976. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass compounds comprising an antibody and overlapping HCVR and LCVR sequences.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

Claims 26, 27, 29-31, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,905,784. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass compounds comprising an antigen binding fragment and overlapping HCVR and LCVR sequences.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

Claims 26, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,475,875. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass compounds comprising an antibody/antigen binding fragment and overlapping HCVR and LCVR sequences.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.   In addition, even those the patented invention discloses that the antibody/antigen binds EGFRvIII and the instant invention discloses that it binds LAG3, according to MPEP 2112.01, if the compound/composition is physically the same, it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Thus, the skilled artisan would recognize that since the applications disclose overlapping antigen binding fragments having overlapping HCVR and LCVR sequences, then the antigens would be capable of binding both LAG3 and EGFRvIII.  For the reasons set forth herein, the inventions disclose overlapping subject matter.

Claims 26, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 19, 20, 28, and 31 of U.S. Patent No. 10,738,130. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass compounds comprising an antigen binding fragment and overlapping HCVR and LCVR sequences.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.   In addition, even those the patented invention disclose that the antigen binds MUC16 and the instant invention discloses that it binds LAG3, according to MPEP 2112.01, if the compound/composition is physically the same, it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Thus, the skilled artisan would recognize that since the applications disclose overlapping antigen binding fragments having overlapping HCVR and LCVR sequences, then the antigens would be capable of binding both LAG3 and MUC16.  For the reasons set forth herein, the inventions disclose overlapping subject matter.
112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30:  The claim is ambiguous because some of the sequences (e.g., SEQ ID No:  52) listed therein are not in independent claim 26 from which it depends.
	Claim 32:  The claim is ambiguous because the sequences listed therein are not ones encompassed by independent claim 26.  Does the compound of claim 26 further comprise another antibody with the components set forth in claim 32?  If so, the claim should be amended to read as such.
	Claim 33:  The claim as written is ambiguous because of the phrase ‘k is less than or equal to 2’.  Specifically, this phrase include zero which would mean that the compound of Formula III is absent.  

CLAIMS NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 does not further limit independent claim 26 because it just list properties/characteristics of the compounds that are encompassed by claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 does not further limit independent claim 26 because some of the sequence pairs listed in the claim are outside the scope of those in claim 26 from which claim 30 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 does not further limit independent claim 26 because it reads on sequences that are outside the scope of those listed in independent claim 26.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious compounds of Formula III wherein the HCVR is selected from SEQ ID Nos:  2, 18, 34, 50, 66, 82, 98, 130, 146, 162, 178, 194, 210, 226, 242, 258, 274, 290, 322, 338, 354, 370, 386, 402, 418, 434, 458, 466, 474, 482, 490, 498, 506, 514, 538, and 554 and the LCDR sequence is selected from SEQ ID Nos:  (all those listed in independent claim 26) 10, 26, 42, 58, 74, 90, 106, 122, 138, 154, 170, 186, 202, 218, 234, 250, 266, 282, 298, 314, 330, 346, 362, 378, 394, 410, 426, 442, 522, 530, 546, and 562.  The closest art is Applicant’s own work which is cited in the double patenting rejections above.

The Examiner is aware of numerous applications with similar subject matter.  However, while every effort has been made to review all applications containing overlapping subject matter, some applications may have been missed.  Thus, Applicant is respectfully requested to submit all serial numbers of applications containing overlapping subject matter for review by the Examiner with the next correspondence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 20, 2022